Case 18-55697-lrc   Doc 415   Filed 08/19/21 Entered 08/19/21 14:07:55   Desc Main
                              Document     Page 1 of 2



             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE:
                                      Civil Action No.
Cassandra Johnson Landry,             18-55697-lrc

              Debtor



               NOTICE OF SUBSTITUTION OF CREDITOR

      Undersigned Counsel previously notified this Court that Judgment Creditor,

Valeri Burnough, is deceased. [Dkt. 383]


       Undersigned counsel hereby requests that decedent’s father Clarence O.

Burnough, as administrator of the Estate of Valeri Burnough be substituted for

deceased Creditor, Valeri Burnough (see Exhibit 1).


      This 19th day of August 2021.


                                           DELONG CALDWELL BRIDGERS
                                           FITZPATRICK & BENJAMIN, LLC
                                            s/ Charles R. Bridgers
 101 Marietta Street                        Charles R. Bridgers
 Suite 2650                                 Georgia Bar No. 080791
 Atlanta, Georgia 30303                     Michael A. Caldwell
 404-979-3150                               Georgia Bar No. 102775
 charlesbridgers@dcbflegal.com
 michaelcaldwell@dcbflegal.com             COUNSEL FOR CREDITOR
                                            Valeri Burnough

                                        -1-
Case 18-55697-lrc    Doc 415   Filed 08/19/21 Entered 08/19/21 14:07:55   Desc Main
                               Document     Page 2 of 2



              IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

IN RE:
                                      Civil Action No.
Cassandra Johnson Landry,             18-55697-lrc

               Debtor


                             CERTIFICATE OF SERVICE

      Undersigned Counsel certifies that on August 19, 2021, he filed the

foregoing NOTICE OF SUBSTITUTION OF CREDITOR via the Clerk’s

electronic filing system, which will automatically effect service upon all counsel

of record. Undersigned counsel further certifies that he served Debtor with a copy

of this filing as follows:

                        CASSANDRA JOHNSON-LANDRY
                                P.O. Box 1275
                              Grayson, GA 30017


This 19th day of August 2021.
                                               DELONG CALDWELL
                                               BRIDGERS FITZPATRICK &
                                               BENJAMIN, LLC
                                               s/ Charles R. Bridgers
                                               Charles R. Bridgers
                                               Georgia Bar No. 080791

                                               COUNSEL FOR CREDITOR
                                               Valeri Burnough

                                         -2-
